United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1670
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                             Antoine Marquet Clemons

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                             Submitted: August 19, 2015
                               Filed: August 27, 2015
                                   [Unpublished]
                                   ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      After Antoine Clemons pleaded guilty to drug conspiracy charges under a
written plea agreement, the district court1 sentenced him within the calculated career-

      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
offender Guidelines range to 151 months in prison and 3 years of supervised release,
and Clemons appeals. His counsel has moved to withdraw, and in a brief filed under
Anders v. California, 386 U.S. 738 (1967), he argues that Clemons’s sentence is
greater than necessary to meet sentencing goals. Having carefully reviewed the
record and counsel’s submission, we conclude that the district court did not impose
a substantively unreasonable sentence. See United States v. Callaway, 762 F.3d 754,
760 (8th Cir. 2014) (standard of review).

       We turn next to the arguments that Clemons has raised in a pro se supplemental
brief. First, Clemons argues that the government breached its plea-agreement
promise not to seek a sentencing enhancement under 21 U.S.C. § 851. This argument
was not raised below, and in any event, it fails: the government did not breach the
plea agreement because it did not file a section 851 enhancement. Rather, Clemons
was sentenced within an enhanced Guidelines range resulting from his prior
convictions. See United States v. Auman, 920 F.2d 495, 497 (8th Cir. 1990).
Second, Clemons complains that the special supervised release conditions that the
court imposed are unjustified. This argument, again newly raised, fails because each
special condition is reasonably related to appropriate sentencing factors and
unchallenged material in the presentence report describing Clemons’s personal
history and characteristics, among other relevant factors. See United States v.
Thompson, 653 F.3d 688, 691-94 (8th Cir. 2011). Finally, Clemons argues that there
is an insufficient evidentiary foundation for his offense, but Clemons’s guilty plea
forecloses this challenge. See United States v. Ternus, 598 F.3d 1251, 1254 (11th
Cir. 2010); United States v. Limley, 510 F.3d 825, 827 (8th Cir. 2007).

      Finally, finding no nonfrivolous issues for appeal, see Penson v. Ohio, 488 U.S.
75 (1988), we grant counsel leave to withdraw, and we affirm the judgment.
                        ______________________________




                                         -2-